NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        AUG 23 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                        Nos. 21-10274
                                                      21-10275
                 Plaintiff-Appellee,

   v.                                            D.C. Nos. 2:17-cr-00434-GMS-1
                                                           2:21-cr-00362-GMS-1
ISAI CURIEL-PERALES, AKA Isaia
Curiel-Perales, AKA Isai Leivas Alvarez,         MEMORANDUM*
AKA Victor Soto-Soto,

                 Defendant-Appellant.
                     Appeal from the United States District Court
                              for the District of Arizona
                      G. Murray Snow, District Judge, Presiding

                             Submitted August 17, 2022**

Before:       S.R. THOMAS, PAEZ, and LEE, Circuit Judges.

        In these consolidated appeals, Isai Curiel-Perales appeals from his guilty-

plea conviction and 41-month sentence for reentry of a removed alien, in violation

of 8 U.S.C. § 1326, and the revocation of his supervised release and consecutive

12-month sentence imposed upon revocation. Pursuant to Anders v. California,


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
386 U.S. 738 (1967), Curiel-Perales’s counsel has filed a brief stating that there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

have provided Curiel-Perales the opportunity to file a pro se supplemental brief.

No pro se supplemental brief or answering brief has been filed.

      In Appeal No. 21-10275, Curiel-Perales waived his right to appeal his

conviction and sentence. Our independent review of the record pursuant to

Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no arguable issue as to the

validity of the waiver. See United States v. Watson, 582 F.3d 974, 986-88 (9th Cir.

2009). We accordingly dismiss this appeal. See id. at 988.

      In Appeal No. 21-10274, our independent review of the record under Penson

discloses no arguable grounds for relief on direct appeal as to the revocation of

supervised release or the disposition. We accordingly affirm this appeal.

      Counsel’s motion to withdraw is GRANTED.

      APPEAL NO. 21-10274 AFFIRMED.

      APPEAL NO. 21-10275 DISMISSED.




                                          2                          21-10274 & 21-10275